

117 S257 IS: Emergency Support for STEM Act
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 257IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish a Governor's Emergency STEM Promotion Fund, and for other purposes. 1.Short titleThis Act may be cited as the Emergency Support for STEM Act.2.FindingsCongress finds the following:(1)The COVID–19 pandemic has caused tremendous repercussions within the kindergarten through grade 12 education system of the United States.(2)It is imperative to support hands-on learning opportunities in science, technology, engineering, and mathematics (referred to in this section as STEM) education through programs that—(A)provide innovative experiences for students;(B)have strong track records of success; and (C)typically include nonprofit partnerships among the schools, nonprofit organizations, and private businesses.(3)Due to the severe economic damage caused by the COVID–19 pandemic to organizations offering STEM programs, these programs now face significant funding challenges.(4)The long-term effects of the COVID–19 pandemic will be felt for years to come without public economic educational support to help these types of STEM opportunities.(5)Lack of investment in these critical programs will lead to limited innovative learning opportunities in the STEM fields, causing a drastic loss of technical and professional skills training for this generation of students. 3.Governor's Emergency STEM Promotion Fund(a)DefinitionsIn this section:(1)ESEA termsThe terms elementary school, high school, secondary school, and State have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). (2)Eligible nonprofit programThe term eligible nonprofit program—(A)means a nonprofit program serving prekindergarten, elementary school, or secondary school students; and(B)includes a program described in subparagraph (A) that covers the continuum of education from prekindergarten through high school and is available in every State.(3)Eligible public schoolThe term eligible public school means a public elementary school or secondary school. (4)SecretaryThe term Secretary means the Secretary of Education.(5)STEMThe term STEM means science, technology, engineering, and mathematics.(b)Grants authorized(1)In generalFrom amounts made available under subsection (e), the Secretary shall make Emergency STEM Promotion grants to the Governor of each State with an approved application. (2)TimingThe Secretary shall issue a notice inviting applications not later than 30 days after the date of enactment of this Act and shall award grants by not later than 30 days after the issuance of the notice. (3)AmountEach State with an approved application shall receive a grant under paragraph (1) in an amount that bears the same relation to the amounts made available under subsection (e) as the number of children aged 5 through 17 in the State bears to the number of such children in all States with approved applications. (c)Use of funds(1)In generalA State receiving a grant under subsection (b)—(A)shall use not less than 90 percent of such grant funds to provide subgrants to eligible public schools or eligible nonprofit programs to support hands-on learning opportunities in STEM education, including via remote learning, after-school activities, and innovative learning opportunities such as robotics competitions; and(B)may reserve—(i)not more than one-half of 1 percent for administrative costs; and(ii)the remainder of any funds not used in accordance with clause (i) or subparagraph (A) for emergency needs, as determined by the State educational agency.(2)Award basisIn awarding subgrants under this subsection, a State shall ensure that the majority of subgrant funds provided by the State are to—(A)eligible public schools that—(i)are implementing comprehensive support and improvement activities and targeted support and improvement activities under section 1111(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(d)); or (ii)serve high percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school); or(B) eligible nonprofit programs serving students that attend eligible public schools described in subparagraph (A).(3)Matching funds required(A)In generalEach eligible public school or eligible nonprofit program receiving a subgrant under this subsection shall provide, toward the cost of the activities assisted under the subgrant, an amount equal to 100 percent of the amount of the subgrant funds. (B)Payment by local educational agencyThe matching funds required under subparagraph (A) for an eligible public school may be provided by the eligible public school or by the local educational agency that serves such school.(d)ReallocationA State shall return to the Secretary any funds received under this section that the State does not award within 2 years of receiving such funds and the Secretary shall reallocate such funds to the remaining States in accordance with subsection (b). (e)Authorization and appropriations(1)In generalThere are authorized to be appropriated to carry out this section, and there are appropriated, out of any amounts in the Treasury not otherwise appropriated, $200,000,000 for fiscal year 2021. (2)AvailabilityAmounts made available under this subsection shall remain available until expended.(3)Emergency designation(A)In generalThe amounts provided by this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(B)Designation in SenateIn the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 